             Case 6:20-cv-06002-EAW Document 31 Filed 07/23/20 Page 1 of 1

                                                                        HARRIS BEACH
                                                                        ATTORNEYS AT LAW
July 23, 2020
                                                                        99 GARNSEY ROAD
                                                                        PITTSFORD, NEW YORK 14534
                                                                        585.419.8800

                                                                        DALE A. WORRALL
Hon. Elizabeth A. Wolford                                               DIRECT: 585.419.8620
United States District Judge                                            FAX:    585.419.8801
                                                                        DWORRALL@HARRISBEACH.COM
Kenneth B. Keating Federal Building
100 State Street
Rochester, New York 14614

         RE:       CitiView Towne Crossing Shopping Center
                   v. Aissa Medical Resources L.P. and Dr. Ramin R. Samadi
                   Case No.: 6:20-CV-06002 EAW

Dear Judge Wolford:

       Our firm represents Plaintiff CityView in the above action. On July 2, 2020, in
compliance with your Decision and Order dated June 10, 2020, we filed a Fee Affidavit [ECF
28] detailing the fees and costs incurred by Plaintiff relating to the motion to transfer venue and
motion for remand.

       The parties jointly and respectfully request that the Court hold any decision on
CityView's attorneys' fees for at least seven (7) days. The parties are close to resolving this
matter — including the issue of attorneys' fees — in State Supreme Court. If that happens,
CityView will then withdraw its application for attorneys' fees in this Court.

         We truly appreciate the Court's courtesies. Thank you.



                                                      Respectfully yours,

                                                      HARRIS BEACH PLLC




                                                      Dale A. Worrall
DAW:htc
cc:      Sean C. McPhee, Esq.
30824514852-5707-84681 vl
